Case 2:20-cv-04663-DRH-AYS Document 1 Filed 09/30/20 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Carlos Alvarado,                                               Civ. Action #:

                                                                Complaint
                                 Plaintiff,
               -v-                                              Date Filed:

 Spectronics Corporation, and                                   Jury Trial Demanded
 Spectro-UV, LLC,

                                 Defendants.

       Plaintiff Carlos Alvarado (“Plaintiff” or “Alvarado”) by Abdul Hassan Law Group,
PLLC, his attorneys, complaining of Defendants Spectronics Corporation, and Spectro-UV, LLC
(collectively “Defendants”), respectfully alleges as follows:


                                  NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 216 (b), that he is: (i)
   entitled to unpaid wages from Defendants for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times the regular rate for all such hours over
   forty in a week; and (ii) entitled to maximum liquidated damages and attorneys' fees pursuant
   to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. including 29 U.S.C § 216(b).


2. Plaintiff complains, that he is: (i) entitled to unpaid overtime wages from Defendants for
   working more than forty hours in a week and not being paid an overtime rate of at least 1.5
   times the regular rate for all such hours over forty in a week, and (ii) entitled to costs and
   attorney's fees, pursuant to the New York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law
   §§ 650 et seq., ("NYLL") including NYLL § 663, and the regulation there under - 12
   NYCRR § 142-2.2.

3. Plaintiff is also entitled to recover his unpaid overtime and non-overtime wages, unlawful
   wage deductions, and separation/severance pay, under Article 6 of the New York Labor Law
   including Section 191, 193, 198, 198-c and maximum compensation for not receiving notices

                                                1
Case 2:20-cv-04663-DRH-AYS Document 1 Filed 09/30/20 Page 2 of 9 PageID #: 2




   and statements required by NYLL 195, under Article 6 of the New York Labor Law and is
   also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.

                                  JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337, and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and
   2202.


                                        THE PARTIES

7. Plaintiff Carlos Alvarado ("Alvarado”) is a resident of Suffolk County in the State of New
   York.


8. Upon information and belief and at all times relevant herein, Defendant Spectronics
   Corporation (“Spectronics”) was a New York for-profit corporation.

9. Upon information and belief and at all times relevant herein, Defendant Spectro-UV, LLC
   (“Spectro-UV”) was a New York for-profit Limited Liability Company.

10. At all times relevant herein, Defendant Spectro-UV, LLC was a successor in interest to
   Defendant Spectronics Corporation.


11. At all times relevant herein, Plaintiff was employed individually and/or jointly by Defendants
   in Nassau county, New York at 4 Dubon Court, Farmingdale, NY 11735.




                                               2
Case 2:20-cv-04663-DRH-AYS Document 1 Filed 09/30/20 Page 3 of 9 PageID #: 3




                                  STATEMENT OF FACTS
12. Upon information and belief, and at all relevant times herein, Defendants were engaged in
   the business of manufacturing and/or distributing electrical and lighting devices.

13. Upon information and belief and at all times relevant herein, Defendants, individually and/or
   jointly, employed twenty-five (25) or more employees.

14. Upon information and belief, and at all times relevant herein, Plaintiff was employed by
   Defendants for about 40 years ending in or around September 2020.

15. At all times relevant herein, Plaintiff was employed by Defendants as a manual worker
   performing a variety of functions, including lifting, packing, moving, and after Defendant
   Spectro-UV, LLC succeeded Defendant Spectronics Corporation in or around July 2020,
   Plaintiff even performed packing, painting and repair work.

16. At all times relevant herein, Plaintiff was an hourly employee of Defendants and his last
   hourly rate was $45 an hour.

17. At all times relevant herein, plaintiff worked about 42.5-45 or more hours each week for
   Defendants and after Defendant Spectro-UV, LLC succeeded Defendant Spectronics
   Corporation in or around July 2020, Plaintiff worked about 50-70 hours each week for
   Defendants, 5 days a week, throughout the work period and the period of his employment
   with Defendants but Defendants failed to pay Plaintiff for each and all hours worked in a
   week for each week during his employment with Defendants – Defendants paid Plaintiff for
   no more than 40 hours each week and did not pay Plaintiff for his overtime hours each week.

18. A more precise statement of the hours and wages may be made when Plaintiff obtains the
   wage, time and employment records Defendants were required to keep under the FLSA (29
   USC 211 and 29 CFR 516) and NYLL (NYLL 195 and 12 NYCRR 142-2.6). Accurate
   copies of Plaintiff’s wage and time records that Defendants were required to keep or which
   were created and kept by Defendants are incorporated herein by reference.

19. At all times relevant herein and for the time Plaintiff was employed by Defendants,



                                               3
Case 2:20-cv-04663-DRH-AYS Document 1 Filed 09/30/20 Page 4 of 9 PageID #: 4




   Defendants failed and willfully failed to pay plaintiff an overtime rate of at least 1.5 times his
   regular rate of pay for all hours worked in excess of forty hours in a week.


20. At all times relevant herein, Defendants did not provide plaintiff with the notice(s) required
   by NYLL 195(1).

21. At all times relevant herein, Defendants did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) – the wage statements provided to Plaintiff did not contain all
   hours worked by Plaintiff nor all wages earned, among other deficiencies.

22. Upon information and belief, and at all times relevant herein, Defendants had revenues
   and/or transacted business in an amount exceeding $500,000 annually.

23. At all times applicable herein, Defendants conducted business with vendors and other
   businesses outside the State of New York.

24. At all times applicable herein and upon information and belief, Defendants conducted
   business in interstate commerce involving the purchase of tools, and other essential supplies
   for its business.

25. Defendants as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.

26. Defendants as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.

27. At all times applicable herein and upon information and belief, Defendants transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

28. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems.



                                                4
Case 2:20-cv-04663-DRH-AYS Document 1 Filed 09/30/20 Page 5 of 9 PageID #: 5




29. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters.

30. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies. As such, equitable tolling applies in this case. See i.e. Veltri v. Building Service
   32B-J Pension Fund, 393 F.3d 318, 324 (2d Cir. 2004); Kim v. Kum Gang, Inc., No. 12 CIV.
   6344 MHD, 2015 WL 2222438, at 33–34 (S.D.N.Y. Mar. 19, 2015).

31. The circumstances of Plaintiff’s termination and other conditions of his employment are
   under review and investigation and Plaintiff may assert wrongful termination and other
   claims at a later time.

32. “Plaintiff” as used in this complaint refers to the named Plaintiff.

33. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                         AS AND FOR A FIRST CAUSE OF ACTION
        FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Unpaid Overtime)
34. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 33
   above as if set forth fully and at length herein.


35. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA - 29 U.S.C 201 et Seq.

36. Upon information and belief, and at all times relevant to this action, Plaintiff was engaged in
   commerce and/or in the production of goods for commerce and/or Defendants constituted an
   enterprise(s) engaged in commerce within the meaning of the FLSA including 29 U.S.C. §
   207(a).




                                                5
Case 2:20-cv-04663-DRH-AYS Document 1 Filed 09/30/20 Page 6 of 9 PageID #: 6




37. Upon information and belief and at all times relevant herein, Defendants transacted
   commerce and business in excess of $500,000.00 annually or had revenues and/or
   expenditures in excess of $500,000.00 annually.

38. At all times relevant herein, Defendants failed and willfully failed to pay Plaintiff overtime
   compensation at rates of at least 1.5 times his regular rate of pay for each and all hours
   worked in excess of forty hours in a work week, in violation of 29 U.S.C. § 207.


                                         Relief Demanded
39. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants, his
   unpaid overtime compensation, maximum liquidated damages, attorneys’ fees, and costs of
   the action, pursuant to 29 U.S.C. § 216(b).


                       AS AND FOR A SECOND CAUSE OF ACTION
                NYLL 650 et Seq. and 12 NYCRR 142-2.2 (Unpaid Overtime)
40. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 38
   above as if set forth fully and at length herein.


41. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations thereunder including 12 NYCRR § 142.

42. At all times relevant herein, Defendants, individually and/or jointly, failed to pay and
   willfully failed to pay Plaintiff overtime compensation at rates not less than 1.5 times his
   regular rate of pay for each and all hours worked in excess of forty hours in a work week, in
   violation of the New York Minimum Wage Act and its implementing regulations. N.Y. Lab.
   Law §§ 650 et seq.; 12 NYCRR § 142-2.2.


                                         Relief Demanded
43. Due to defendants’ NYLL overtime violations, Plaintiff is entitled to recover from
   Defendants, his unpaid overtime wages, maximum liquidated damages, prejudgment interest,
   attorney's fees, and costs of the action, pursuant to NYLL § 663.


                                                 6
Case 2:20-cv-04663-DRH-AYS Document 1 Filed 09/30/20 Page 7 of 9 PageID #: 7




                       AS AND FOR A THIRD CAUSE OF ACTION
                          (NYLL § 190, 191, 193, 195 198 and 198-c)
44. Plaintiff alleges, and incorporates each and every allegation contained in paragraphs 1
   through 43 above with the same force and effect as if fully set forth at length herein.


45. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195, 198 and 198-C and the applicable regulations thereunder.

46. At all relevant times herein, Defendants violated and willfully violated Plaintiff’s rights
   under NY Labor Law § 190 et seq. including NY Labor Law §§ 191, 193, 196 and 198 by
   failing to pay plaintiff his wages, including his non-overtime and overtime wages, (FLSA
   and NYMWA), as required under NY Labor Law § 190 et seq.

47. At all times relevant herein and upon information and belief, Plaintiff was entitled to
   severance/separation pay from Defendants pursuant to the terms and conditions of his
   employment with Defendants including Defendants’ severance/separation plan/policy.
   Plaintiff also seeks recovery of these severance/separation benefits in this action.

48. Defendants, individually and/or jointly, violated and willfully violated NYLL §§ 190 et seq.,
   including §§ 191, 193, 198, and 198-C by failing to pay Plaintiff all his wages including his
   non-overtime wages, overtime wages (FLSA and NYMWA), separation/severance
   pay/benefits, accrued paid time/benefits, within the time required under NY Labor Law § 190
   et seq.

49. At all times relevant herein, defendants failed and willfully failed to provide Plaintiff, with
   the notice(s) required by NYLL 195(1) – Plaintiff is therefore entitled to and seek to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL 198 including NYLL 198(1-b), as well as an injunction directing
   defendants to comply with NYLL 195(1).

50. At all times relevant herein, Defendants failed and willfully failed to provide Plaintiff with


                                                 7
Case 2:20-cv-04663-DRH-AYS Document 1 Filed 09/30/20 Page 8 of 9 PageID #: 8




   the statement(s) required by NYLL 195(3) – Plaintiff is therefore entitled to and seek to
   recover in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL 198 including NYLL 198(1-d), as well as an injunction directing
   Defendants to comply with NYLL 195(1).


                             Relief Demanded
51. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193, 198, and 198-C, Plaintiff is entitled to recover from Defendants, his entire unpaid
   wages, including his unpaid non-overtime and overtime wages, maximum liquidated
   damages, prejudgment interest, maximum recovery for violations of NYLL 195(1) and
   NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor
   Law § 190 et seq. including § 198.


                                   PRAYER FOR RELIEF
WHEREFORE, plaintiff respectfully requests that this Court grant the following relief:
52. Declare Defendants, individually and/or jointly (including their overtime and wage payment
   policy and practice as well as their wage deduction policy and practice), to be in violation of
   the rights of Plaintiff under the FLSA and New York Labor Law - 12 NYCRR § 142, and
   Article 6 of the NYLL, including NYLL §§ 191, 193, 196 and 198.

53. As to the First Cause of Action, award Plaintiff his unpaid overtime compensation due
   under the FLSA, together with maximum liquidated damages, costs and attorneys’ fees
   pursuant to 29 USC § 216(b);

54. As to the Second Cause of Action, award Plaintiff his unpaid overtime compensation due
   under the New York Minimum Wage Act and the regulations thereunder including 12
   NYCRR § 142-2.2, together with maximum liquidated damages, prejudgment interest, costs
   and attorney's fees pursuant to NYLL § 663;

55. As to the Third Cause of Action, award Plaintiff his entire unpaid wages, including his
   unpaid non-overtime and overtime wages, maximum liquidated damages, prejudgment
   interest, maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable


                                               8
Case 2:20-cv-04663-DRH-AYS Document 1 Filed 09/30/20 Page 9 of 9 PageID #: 9




   attorney’s fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including
   §§ 191, 193, 198, and 198-C, and issue an injunction directing defendants to comply with
   NYLL 195(1) and NYLL 195(3).

56. Award Plaintiff, any relief requested or stated in the preceding paragraphs but which has not
   been requested in the WHEREFORE clause or "PRAYER FOR RELIEF", in addition to the
   relief requested in the wherefore clause/prayer for relief;

57. Award plaintiff further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       September 30, 2020


Respectfully submitted,

Abdul Hassan Law Group, PLLC

____________________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue
Queens Village, NY 11427
Tel: 718-740-1000
Fax: 718-740-2000
Email: abdul@abdulhassan.com
Counsel for Plaintiff




                                               9
